Claims 1-3 are pending and under consideration.

Priority:  The instant application has an effective filing date of April 12, 2019.

Specification
Where the description of a patent application discusses a sequence of 4 or more amino acids or a sequence of 10 or more nucleic acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).
Objection to the Specification
	The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at:  see at least paragraphs 0030, 0041 (of the application publication).
	The sequence must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, section a) recites “ribosomal skidding.”  It is unclear if this should be clarified to “ribosomal skipping.”  The instant specification recites “skidding” at instances including the abstract, paragraphs 0007, 0026, 006, of the application publication and recites “skipping” at paragraphs 0022, 0028, 0029.  Therefore, further clarification and/or correction of the claim and specification is requested.
Additionally, the language in claim 1 should be amended such that it is consistent throughout the claim.  For instance, claim 1 recites a transcription factor (TF) earlier in the claim and then recites TF protein later in the claim.  In section b), an upstream activation sequence (UAS) is recited but then later in the claim, section c) recites “the UAS region.”  In section a), a first nucleic acid sequence is recited but then later in the claim, section b) recites “first nucleic acid.”
Claim 1 recites the limitation "the initial expression" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, section c), the first “The” should not be capitalized.

Claim 3 is included in this rejection because it is dependent on the above claim(s) and fail to cure its defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Streatfield (2007 Plant Biotechnology 5:  2-15) and Schwechheimer et al. (2000 Funct Integr Genomics 1:  35-43) and Szymczak et al. (2005 Expert Opin Biol Ther 5(5):  627-638).  Streatfield discloses approaches to achieve high-level heterologous protein production in plants.  Approaches to boost recombinant protein accumulation include among others, boosting transcription (at least p. 4, also table 2).  Increasing the levels of transcription of stably transformed sequences has probably received the most attention of the various approaches to boost expression (at least p. 5).  One .
Schwechheimer et al. disclose a gene expression system, designated feedforward loop (FFL) system, where a transcriptional activator binds to its own promoter and thus increases its own expression as well the expression of its target genes (or gene(s) of interest) (p. 35).  Schwechheimer et al. disclose DNA constructs comprising an upstream activation sequence (UAS) and promoter, linked to a nucleic acid sequence encoding a transcription factor and a target gene (or gene of interest) (at least p. 37-38).  Schwechheimer et al. disclose two transcriptional units, each having its own promoter (at least p. 37-38).
Streatfield discloses a strategy used to express multiple proteins comprises using 2A peptide (at least p. 10).
Szymczak et al. disclose the development of 2A peptide-based strategies for multigene expression (p. 627).  Szymczak et al. disclose one widely used strategy or technique for co-expression of > 2 genes is through the use of two independent transcriptional units, each with its own promoter and open reading frame… however, transcription of both genes is separate, which may lead to an imbalance in gene expression (at least p. 628).  Szymczak et al. disclose expressing multiple proteins from a single vector (p. 628).  Szymczak et al. disclose the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the references and arrive at the claimed nucleic acid 2A-transcription amplifier, comprising an upstream activation sequence (UAS) and promoter, linked to a nucleic acid sequence encoding a transcription factor and a target gene (or gene of interest), where the transcription factor and the gene of interest are operably linked to each other with a nucleic acid sequence encoding a viral 2A-like peptide (instant claims 1-3).  The motivation to do so is given by the prior art.  Streatfield and Schwechheimer et al. disclose DNA constructs comprising an upstream activation sequence (UAS) and promoter, linked to a nucleic acid sequence encoding a transcription factor and a target gene (or gene of interest), for high level heterologous protein production.  Schwechheimer et al. disclose two transcriptional units, each having its own promoter (at least p. 37-38).  It is disclosed that units each having its own promoter may lead to an imbalance in gene expression (Szymczak et al.).  Szymczak et al. disclose the advantages of using 2A peptide sequences to express multiple genes; including using a single promoter, their small size and ability for efficient co-expression of genes that are placed between them (at least p. 629 Table 1, p. 30-31).  Therefore, one of ordinary skill would have reasonable motivation to modify the feedforward loop system disclosed in Streatfield/Schwechheimer et al. by operably linking the nucleic acid sequence encoding a transcription factor and the gene of interest with a nucleic acid sequence encoding a 2A peptide, 
Regarding instant claim 3, Streatfield discloses heterologous production of protein pharmaceuticals, medicinal proteins, and/or eukaryotic protein production (at least p. 2).  Therefore, it would have been obvious that the gene of interest can be selected from a eukaryotic gene.
Regarding instant claim 2, it is reasonably disclosed in Schwechheimer et al. that transcription factor comprises a DNA-binding domain and a transactivation domain (at least p. 36-38).

No claim is allowed.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656